Citation Nr: 0937429	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  08-20 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a left wrist condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to 
February 2007.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  The Veteran participated in a travel Board hearing 
at the RO in April 2009.  A transcript is of record and has 
been reviewed.  


FINDING OF FACT

The medical evidence of record does not show that the Veteran 
currently suffers from a left wrist disability.  


CONCLUSION OF LAW

A left wrist disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in December 2006.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  Although no longer required 
by the regulations, the RO also requested that the Veteran 
send any evidence in his possession that pertained to the 
claim.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) (to be 
codified at 38 C.F.R. pt. 3) (amending 38 C.F.R. 
§ 3.159(b)(1)).  

In the correspondence dated in December 2006, the RO also 
informed the Veteran that when service connection is granted, 
a disability rating and effective date of the award is 
assigned.  The RO explained how the disability rating and 
effective date are determined.  The Board finds that in 
issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO obtained the Veteran's service treatment 
records and provided a VA examination in March 2007.  The 
Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim. 

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examination 
conducted in this case is more than adequate, as it is 
predicated on a full reading of the medical records in the 
Veteran's claims file.  The examiner considered all of the 
pertinent evidence of record and the statements of the 
Veteran and described the examination in detail.  The Board 
notes that no nexus opinion was provided because the examiner 
did not find the presence of a left wrist disability.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion for the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).   

Accordingly, the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  The burden typically cannot be 
met by lay testimony because laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

Analysis

The Veteran filed his claim for service connection for a left 
wrist condition in March 2007.  The RO denied service 
connection in a June 2007 rating decision because the 
competent medical evidence did not show the presence of a 
current disability.  The Veteran appeals that decision.  

During his April 2009 Board hearing, the Veteran testified 
that he sustained a left wrist injury in service.  He stated 
that he was training an individual on how to remove a pylon 
from the back of a truck.  The pylon, which was in excess of 
100 pounds, dropped onto the Veteran's hand, yanking it to 
the ground.  The Veteran's service treatment records confirm 
that he sustained a left wrist injury in November 1986 and 
was placed on limited duty.  Service treatment records show 
that the Veteran complained of left wrist pain in April, May 
and July of 1987.  

In an April 1987 examination report, a military examiner 
observed popping and snapping in the left wrist.  However, 
range of motion was normal, and x-rays did not show any 
fracture in the left wrist.  X-rays did show some 
scapholunate dissociation.  The Veteran also sought treatment 
for left wrist crepitus in February 1989.  At that time, the 
Veteran complained of loss of grip strength.  The examiner 
noted full range of motion, with slightly decreased grip 
strength and no instability. February 1989 was the last entry 
in the Veteran's service treatment records regarding the left 
wrist.  He was discharged from service in February 2007, 
eighteen years after his last documented wrist treatment.  

The Veteran received a VA examination in March 2007.  The 
examiner described the Veteran's history of a left wrist 
injury.  While in service, he was diagnosed with contusion 
and sprain and was profiled for two months while being 
treated with muscle relaxants, splints and non-steroidal 
anti-inflammatory drugs (NSAIDs).  The examiner noted that 
the Veteran had no medical treatment since that time.  The 
Veteran reported occasional mild numbness of the palmar 
aspect when lifting; this occurs four to five times per year.  
The symptoms resolve when the Veteran takes his hand out of 
the lifting position.  The Veteran reported no functional 
effects of the left wrist problem.  

The VA examiner noted dorsiflexion of 0 to 170 degrees, 
palmar flexion of 0 to 80 degrees, ulnar deviation of 0 to 40 
degrees and radial deviation of 0 to 20 degrees.  There was 
no change after repetitive motion, nor was there pain, 
erythema, joint line tenderness, effusion or crepitus.  The 
VA examiner did not diagnose a disability, stating instead 
that the left wrist was normal.  

There is no evidence of left wrist treatment of record.  The 
18-year gap between the Veteran's last in-service treatment 
and the filing of his claim shows that his in-service left 
wrist injury did not develop into a chronic disability.  
38 C.F.R. § 3.303(b).      

The Veteran testified during the hearing that he has episodes 
of numbness three or four times a week and a constant popping 
sound.  The Veteran and his representative requested a VA 
examination by a specialist along with a clear nexus opinion.  
Unfortunately, since the Veteran has not submitted any 
documentation evidencing a currently diagnosed disability, 
and the Veteran has already received a VA examination, the 
Board finds that an additional medical examination and 
opinion is not warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4), see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).    

With regard to the Veteran's statements that he has a left 
wrist disability that began in service, without medical 
training, laypersons, such as the Veteran, are not competent 
to comment on medical matters such as the etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  There are 
circumstances where lay evidence may be competent and 
sufficient to establish a diagnosis or medical etiology of a 
condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  Here, however, clinical testing and 
expertise are required to determine the existence and 
etiology of a left wrist condition.  The Veteran's statements 
offered in support of his claim are not competent medical 
evidence and do not serve to establish that a left wrist 
condition was incurred in service.

The preponderance of the evidence is against the Veteran's 
claim, and the benefit of the doubt provision does not apply.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          

ORDER

Entitlement to service connection for a left wrist disability 
is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


